DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1- 9 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-3, 4-6, 7-9, the present invention is direct to a guide plate for a probe card; manufacture method of a guide plate and probe card: Independent claims 1, 4, 7 identify the uniquely distinct features of " wherein each of the plurality of pin insertion holes is formed by etching the anodized films to have a width larger than a width of each of pores formed during the anodizing:"
The closest prior art, Kaashoek et al. (US 20160216294 A1) and Martel et al. (US 6160412 A) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 4, 7 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        3/13/21